Citation Nr: 0018635	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cirrhosis of the 
liver, chronic pancreatitis, and other internal organ damage 
due to alcoholism.

5.  Entitlement to service connection for a left hand injury.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1979 and from May 1979 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1994, August 
1995 and August 1997.  In the January 1994 rating decision 
the RO denied the veteran's claims of service connection for 
alcoholism and for depression.  In the August 1995 rating 
decision the RO denied the veteran's claim of service 
connection for hypertension.  Lastly, in the August 1997 
rating decision, the RO denied the veteran's claim of service 
connection for cirrhosis of the liver, chronic pancreatitis 
and other internal organ damage secondary to alcoholism.  
Also in this decision the RO denied the veteran's claims of 
service connection for a left hand injury and PTSD, and 
denied his claim for a compensable evaluation for service-
connected hearing loss of the left ear.

In November 1996 the veteran filed an informal claim of 
service connection for tinnitus stating that this condition 
resulted from his exposure to artillery in service.  As this 
issue has not been developed for appellate review, it is not 
properly before the Board and is referred to the RO for 
appropriate action.  It should be noted in this regard that 
the RO denied the veteran's earlier claim of service 
connection for tinnitus in August 1995. 



REMAND

In the veteran's substantive appeal, dated January 1996, of 
the RO's rating decision dated in August 1995, he requested 
to appear at a hearing at the RO before the Board.  A review 
of the record shows that such a hearing was never scheduled.  
Pursuant to 38 C.F.R. § 20.700(a) (1999), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991).  Thus, to ensure that full compliance with due 
process requirements have been met, the veteran should be 
scheduled for a hearing before a traveling member of the 
Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




